Title: From George Washington to Colonel Moses Hazen, 3 October 1779
From: Washington, George
To: Hazen, Moses


        
          Sir
          Head Quarters West Point 3d October 1779
        
        I have to request that you will immediately upon the Receipt hereof march as expeditiously as possible with your Regiment, by the way of Litchfeild, and join the division under the command of Major General Howe. He is at present at Bedford and will be found there or in that neighbourhood. You had better send an Officer forward when you come near that place, who may enquire and inform you with certainty where the division lies. I am Sir Yr most obt Servt.
      